DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/19/2020 and 12/21/2020 were filed after the mailing date of the Notice of Allowance on 08/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner, but do not affect the finding of patentability.
s 20-23, 25, 26, 27, 30, 34-36, 39-42, 44, 45 and 48-53 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The closest prior art in the IDS filed 12/21/2020, is Makino et al. (1990), which teaches a microcapsule comprising concanavalin-A immobilized/bound glycosylated insulin wherein glucose at a hyperglycemic level diffuses into the microcapsule and displaces the glycosylated insulin which diffuses out of the microcapsule.  However, the reference does not teach or suggest the limitations of Claim 34, vis-à-vis, a hypoxia sensitive trigger (dried matrix vesicles comprising amphiphilic polymer comprising hydrophilic polymer covalently conjugated to hypoxia-sensitive hydrophobic group (nitroimidazole) wherein glucose-oxidized hypoxia results in the reduction of the nitroimidazole to form a hydrophilic moiety disruption the vesicles and release of a diabetes treatment agent.  The closest prior art of record, Tai et al. (2014), cited in the IDS, teaches nanovesicles comprising glucose oxidase and insulin wherein insulin release is triggered by a glucose-responsive change in pH.  Lee et al. (2011) taught a microneedle array.  Neither reference taught or suggested the limitations of Claim 34, vis-à-vis, a hypoxia sensitive trigger (dried matrix vesicles comprising amphiphilic polymer comprising hydrophilic polymer covalently conjugated to hypoxia-sensitive hydrophobic group (nitroimidazole) wherein glucose-oxidized hypoxia results in the reduction of the nitroimidazole to form a hydrophilic moiety disruption the vesicles and release of a diabetes treatment agent.  This limitation was previously rejected as in the Final Action of 06/14/2019, over the combination of Koritala et al. (US 2008/0102114 A1) and Thambi et al. (2013), both cited in the IDS. 


In a Declaration filed 03/03/2020, the Declarant noted that the cited prior art (Gu et al. as well as Tai et al. and Koritala et al.) all rely on glucose oxidase in the presence of catalase to trigger insulin release in a pH dependent manner.  Declarant notes catalase was included in the system to regenerate oxygen to assist the activity of the GOx (glucose oxidase) and to reduce the hydrogen peroxide created by the activity of the GOx, which can be toxic to the body and which deactivate the GOx.  Therefore, the Examiner concludes that it would not be obvious to the ordinary artisan to modify the method of the cited prior art of pH dependent glucose mediated insulin release to utilize a hypoxia trigger as this would not be a simple matter of substitution of parts but would require extensive testing and modification as well as some reasoning to eliminate the catalase and its important function in eliminating potentially toxic hydrogen peroxide

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        03/18/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653